[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 3 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 4 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 5 
Plaintiffs are the heirs and legal representatives of Gus Gibson, who was recognized as one of the irregular heirs of Louisa Tyson Gibson in the case of Succession of Tyson et al.,186 La. 516, 172 So. 772. In that case, Gus Gibson (or his heirs) was recognized to be the owner (or owners) of an undivided one-fourth interest in the Succession of Louisa Tyson Gibson. For a complete history of the Gibson and Tyson families, see Succession of Tyson, supra.
The present suit is a petitory action instituted by these heirs, and by their attorney, to be recognized as the owners and to be put in possession of an undivided one-fourth interest in certain lands situated in the Rodessa Oil Field in the Parish of Caddo, this state, which lands are alleged to have been owned originally by the Succession of Louisa Tyson Gibson. Plaintiffs allege that N.S. and W.R. Spearman claim to own, and are now in possession of, the said land, and further allege that the United Gas Public Service Co. the Union Producing Co., Inc., the Southland Royalty Co., the North Central Texas Oil Co., and Wright Brothers Co. claim to own certain mineral rights, which were acquired originally from N.S. and W.R. Spearman. Plaintiffs allege that they are entitled not only to an undivided one-fourth interest in *Page 7 
the said land, but also to the same interest in the oil, gas, minerals, and mineral products which have been, and are being, produced from the said property by the United Gas Public Service Co. and the Union Producing Co., Inc., which companies are now operating for oil and gas as lessees of the other oil and gas companies named above.
The notarial records of Caddo Parish, where this land is situated, disclose that on July 8, 1919, and on August 6 of the same year these plaintiffs sold with full warranty of title to N.S. and W.R. Spearman, by two separate deeds, an undivided one-fifth interest in the land which they now claim to own. In the deed dated August 6, 1919, Lucindia Gibson, as natural tutrix of the minors Rosie Lee (sometimes called Rosetta) and Gus Gibson, Jr., sold to the Spearmans by notarial act an "undivided one-tenth interest of the minors Rosetta and Gus Gibson" in and to said land; and by deed dated July 8, 1919, Lucindia Gibson, widow of Gus Gibson, Sr., and Otis Gibson and Lela Gibson Dimmer sold to the Spearmans "all of our title interest in and to the 2/5 undivided interest in the following described property". Then follows a description of the property involved in the present suit.
Gus Gibson, Sr., was the father of four children, to-wit: Rosie Lee, Gus, Jr., Otis, and Lela (now Lela Dimmer), who inherited his interest in the Succession of Tyson.
Plaintiffs in their petition allege that they anticipate that defendants will rely upon these deeds, and for that reason they attack *Page 8 
them on various grounds, which will be discussed later in this opinion. They seek to have it decreed that the said deeds were null and void, mainly on the ground that, whereas they thought at the time those sales were made that they owned the property, yet as a matter of law they did not own it; that, at the time those sales were made, the property belonged to the Succession of Tyson (see 186 La. 516, 172 So. 772); that they did not inherit the property at the death of their ancestor, but inherited nothing more than the right to have themselves recognized as heirs, which was subsequently done in the case referred to. In sum, plaintiffs allege that, as a matter of law, they did not acquire any interest in the property until the year 1937, when it was formally decreed by this court that they were the heirs and legal representatives of Louisa Tyson Gibson; that, owning no interest in the property in 1919, when these deeds were executed, they could convey no interest to the Spearmans.
They specifically allege that, at the time those deeds were made, they believed that Gus Gibson, Sr., who had previously died, "was one of five children born to his parents Richard Gipson and Louisa Tyson Gipson (Sometimes called Gibson), during the existence of a valid slave marriage, and that upon their respective deaths, he, as one of their legal heirs, had inherited an undivided one-fifth (1/5) interest in and to the land hereinabove described, * * * but that as they have discovered within the past sixteen (16) months, the said Gus Gipson, Sr., was not a lawful child of his parents, and had therefore not inherited any interest in *Page 9 
the said land as such, and has not passed the same on by inheritance to them, but instead was a natural child of his deceased mother, and had inherited only a right to have himself recognized as an irregular heir and be sent into possession of a portion of her estate".
Sub-paragraph (b) of Paragraph 22 of plaintiffs' petition reads as follows:
"That under the law of Louisiana, the said plaintiffs were without any legal right to sell the said land or any portion thereof in 1919, and if they had been aware of this fact and of the fact that they did not really own the property at the time, they would not have consented to sell the same, or executed the said deeds."
The demand to have the deeds declared null on the grounds stated above is what all parties refer to as plaintiffs' main demand. In the alternative, plaintiffs aver that the deed dated August 6, 1919, executed by Lucindia Gibson as tutrix, is null and void, first, because Lucindia Gibson was never legally appointed or qualified as natural tutrix of the minors Rosie Lee and Gus Gibson (this attack has been abandoned); and second, that the family meeting which authorized the sale of the minors' interest in the property was composed of relatives and a friend of the family, which was illegal because there were other relatives who might have been called, and that, because this was a sale to effect a partition of the property, the whole of the property should have been appraised and authorized sold to effect the partition; that the minors' interest in the property was not appraised *Page 10 
by the family meeting, nor sold to any co-owner or co-owners, as required by law.
Further in the alternative, plaintiffs allege that, if it should be held that they sold an undivided one-fifth interest in the property to the Spearmans in the year 1919, as per the deeds referred to, they still own an undivided one-twentieth interest in the property, this being the difference between the one-fifth interest alleged to have been sold and the one-fourth interest which they were subsequently decreed to own in Succession of Louisa Tyson Gibson, supra.
All defendants filed exceptions of no cause or right of action, pleas of prescription of one, five, and ten years, and pleas of estoppel. The trial court sustained the exceptions of no cause or right of action in so far as these exceptions related to the main demand, but overruled them as to the alternative demands. The plea of prescription and that of estoppel were referred to the merits.
All defendants filed answers, which, in substance, were reiterations of the pleas previously filed.
The trial court held that plaintiffs' collateral attack upon the validity of the family meeting, which authorized the sale of the minors' property in 1919, was without merit, and gave full force and effect to the deed made by the tutrix and to the deed made by the majors. The court held, however, that plaintiffs owned an undivided one-twentieth interest in the land, and ordered them placed in possession thereof, and ordered the United Gas Public Service Co. and the Union Producing Co., Inc., as lessees under the Spearmans, to render an accounting *Page 11 
and to pay the plaintiffs the amount due them as owners of the undivided one-twentieth interest. From this judgment the plaintiffs and the defendants appealed.
We think the judgment appealed from is correct on all points. Plaintiffs' so-called main demand, in sum, is that, when they sold their interest in this land to the Spearmans in 1919, they believed they were the legal heirs of their grandfather and grandmother, who owned the land originally, and, as such heirs, had inherited an undivided one-fifth interest therein; that they have since learned that they had not at that time inherited anything from their ancestors except the right to be recognized as heirs, which right they have since exercised; that they have been declared to be the irregular heirs of their grandmother in Succession of Tyson, 186 La. 516, 172 So. 772; that they did not as a matter of law own any interest in said land until the decree of this court became final; that therefore in 1919 they sold something which they did not own, and that such sale was null, under Article 2452 of the Revised Civil Code, which provides that: "The sale of a thing belonging to another person is null; it may give rise to damages, when the buyer knew not that the thing belonged to another person."
Plaintiffs' theory is that now, since they have been recognized as heirs and decreed to be the owners of an undivided one-fourth interest in said succession, they own an undivided one-fourth interest in the land which belonged to the succession, and have a cause and right of action to set the former *Page 12 
sales aside and to be relieved of the warranties expressed in those deeds.
The trial judge sustained the exceptions of no cause or right of action to plaintiffs' demands for the reasons stated in the case of Dimmer et al. v. Spearman et al., La.App., 178 So. 764. He said in his written opinion:
"We do not deem it necessary to discuss the plaintiffs' main demand. The main demand in this suit is identical with the demand set up by the plaintiffs in a suit in which they appeared as plaintiffs and the defendants here appeared as defendants, and in which this court sustained an exception of no cause or right of action. (See Dimmer v. Spearman, No. 70,862 on the Docket of this Court). The plaintiffs appealed from that ruling to the Court of Appeal of the Second Circuit of Louisiana, 178 So. 764, which court affirmed the judgment of this court and dismissed plaintiffs' suit.
"We attach hereto and make a part hereof a copy of the judgment rendered by the Court of Appeal in that case, from which it will readily be seen that the issues involved there in so far as they relate to the main demand are the same as those involved in the present suit. If the exception of no cause or right of action was good in that case it should be sustained in this suit in so far as plaintiffs' main demand is concerned."
The case of Dimmer v. Spearman was decided by the Court of Appeal, Second Circuit, in October, 1937, and plaintiffs applied to this court for writs of review, which were denied on January 10, 1938. *Page 13 
We thought then, and think now, that the reasons assigned by the Court of Appeal for sustaining the exception of no cause or right of action are good, and therefore further discussion of the question would subserve no useful purpose. We might, however, stress the fact, as found by the Court of Appeal, that the Spearmans, who purchased from these plaintiffs in the year 1919 and who are now in possession of the land, have never at any time raised any objection to the title which they received. So far as the record discloses, they are now, and have always been, entirely satisfied with their title. The Court of Appeal discussed this point and assigned reasons for its holding that the exception of no cause or right of action was good.
In addition to the reasons assigned by the Court of Appeal, we may add that, under the well-established jurisprudence of this state, such title to the land as these plaintiffs may have acquired by reason of the holding in Succession of Tyson, supra, inures to the benefit of the Spearmans, who acquired from these same plaintiffs, in good faith and under full warranty, an undivided one-fifth interest in this land in the year 1919.
If it be conceded, as plaintiffs now claim, that they did not, as a matter of law, own any interest in the land when they sold it, but that they subsequently acquired title thereto by reason of their having been recognized as heirs later on, they cannot now disturb defendants because, as stated in many cases decided by this court, such after-acquired title "must inure to the benefit of their vendees". Succession of Dupuy, *Page 14 
33 La.Ann. 277. In the Dupuy case, the court said:
"Even if it could be urged that at the date of the compromise they had no rights as heirs, and, therefore, no title to the property which they pretended to sell, any claim which they could now set up would be easily defeated under a well-settled principle of our jurisprudence, providing that the title which they subsequently acquired at the discovery of the will, and as legatees thereunder, must inure to the benefit of their vendees. (Bonin v. Eyssaline) 12 Mart. [O.S.] 185; (McGuire v. Amelung) [12 Mart., O.S.] 649; (Woods v. Kimbal) 5 [Mart.] N.S. 248; (Fenn v. Rils) 9 La. [95], 100; (Stokes v. Shackleford) 12 La. 170."
In the case of St. Landry Oil  Gas Co., Inc. v. Neal et al.,166 La. 799, 118 So. 24, 25, this court said:
"Ordinarily, where one sells the property of another — and the rule is equally applicable to the granting or sale of mineral leases — and later acquires title to the property sold by him, the title vests immediately in his vendee." (Citing a long list of cases supporting the general rule.)
This doctrine is so well established that we deem it unnecessary to discuss it further.
As relates to plaintiffs' first alternative plea, we find that they made a collateral attack upon the sale made by the tutrix of two of the four children of Gus Gibson, Sr., on the ground that the family meeting which authorized the sale was not properly composed, in that one member of *Page 15 
it was a friend and not a relative of the minors. Counsel for plaintiffs conceded that, in default of relatives, friends of minors may be called to compose family meetings. Civil Code, Article 281. But he says that, as a matter of fact, there was a sufficient number of relatives of the minors then residing in the parish to compose the meeting without calling in friends. In support of his argument that this family meeting could not function because it was improperly composed, he cites such cases as Succession of Marinovich, 105 La. 106, 29 So. 500, and Succession of Fried, 106 La. 276, 30 So. 839. These cases are not in point. In Succession of Marinovich, a mother was duly qualified as tutrix of her minor children but remarried without being retained in the tutorship. Subsequently she made application to be appointed dative tutrix, and a family meeting was called to advise and make recommendations. The family meeting was composed of relatives and friends, and the under-tutor of the minors opposed the recommendations on the ground that the meeting was not properly composed. The objection was sustained. But this was a direct attack upon the proceedings by the under-tutor, made before the recommendations were acted upon. In Succession of Fried, the uncle of the minors opposed the family meeting on the ground that it was improperly composed, and his opposition was sustained by the court.
In the case at bar, the tutrix acted upon the recommendations of the family meeting and sold the minors' property to the Spearmans about 18 years before the present *Page 16 
suit was brought. The question here involved is whether a purchaser is required to look beyond the order of the court, which appointed the members of the family meeting, to see whether, as a matter of law, the meeting was properly composed. In the instant case, the judge appointed as members of the family meeting the persons named in the petition of the tutrix to have the meeting convoked. One of the persons named in her petition was referred to as a "friend" of the minors. Under such circumstances, it was held in a number of cases that the purchaser is protected by the order convening the family meeting and homologating the proceedings thereof. See Gandy v. Caldwell,169 La. 870, 126 So. 221; Lemoine et al. v. Ducote et al., 45 La.Ann. 857, 12 So. 939, and Weil v. Schwartz, 51 La.Ann. 1547, 26 So. 475.
It is suggested by counsel for plaintiffs that, in as much as the Spearmans, who purchased the property were personally acquainted with the Gibson-Tyson family, they should have known that there was a sufficient number of relatives of the minors to compose the family meeting. But there is nothing to show that, as a matter of fact, they did have such knowledge. Certainly it cannot be assumed that they knew more about the family history than the mother of the minors did. We think there is no merit in this attack.
Plaintiffs attack the sale made by the tutrix on the further ground that the whole of the property was not appraised by the family meeting and was not sold for the purpose of effecting the partition, as required by law. *Page 17 
There is no merit in this attack, because Act 50 of 1912, which amended and reenacted Section 2667 of the Revised Statutes of Louisiana, of 1870, specifically authorizes the sale of a minor's interest in property to any co-owner or co-owners at private sale for its appraised value. The law as it stood prior to the amendment required that the entire property be sold. But since the amendment the interest of the minors may be sold to the co-owner. See Berry v. Wagner, 151 La. 456, 91 So. 837; McNamara et al. v. Marx, 136 La. 159, 66 So. 764; Bowen v. Marston,134 La. 298, 64 So. 118.
The sales here attacked were made subsequent to the date on which the original statute was amended. The Spearmans owned all of the interest in the property except the interest owned by the heirs of Gus Gibson, Sr., and the minors' interest therein was sold to them by the trustees for its appraised value, which was $160.
Plaintiffs' second alternative plea is that they be decreed to be the owners of at least a one-twentieth interest in the land. We think this plea is well founded. We are perfectly satisfied that these plaintiffs never intended to sell to the Spearmans in 1919 more than an undivided one-fifth interest in the land. Taking judicial cognizance of our own decisions in cases where members of the Gibson-Tyson family have been involved, we know that it was always understood that Richard Gibson and Louisa Tyson, his wife, left at their deaths five legitimate children, these being the children thought to have been born of the marriage between Richard and Louisa. *Page 18 
It is true that these five children were not the legitimate heirs of their parents because the parents were married subsequent to the birth of the children, and they were not legitimated according to law. Gus Gibson, Sr., from whom these plaintiffs inherited, was one of the five children thought to be legitimate. It was therefore considered that he had inherited a one-fifth interest in the property; so that these plaintiffs, according to general repute, had inherited an undivided one-fifth interest. Gus Gibson, Sr., had four children, who inherited his interest in the property. At the time these sales were made to the Spearmans in 1919, two of these four children, Rosie Lee and Gus, Jr., were minors. The proceedings of the family meeting called to deliberate as to the best interest of these minors concerning the sale recite that the minors owned an undivided one-tenth interest in the property. In the sale made by the tutrix the property sold is described as "The undivided one tenth interest of the minors Rosetta and Gus Gibson".
In the sale made by the two major children, they were joined by their mother, Lucindia Gibson. But Lucindia Gibson, the widow of Gus Gibson, Sr., inherited no interest in the property from her husband, the entire interest having been inherited by his four children. Nevertheless, she joined the two majors in the sale to the Spearmans, the deed reciting that the sale included "all of our title interest in and to the 2/5 undivided interest in the following described property to-wit". Following the description of the property by subdivisions, the deed recites: "It being the intention *Page 19 
of said Vendors to sell all of their interest in the land belonging to their father — Gus Gibson, deceased".
Otis Gibson and Lela Gibson Dimmer, being two of the four children of Gus Gibson, deceased, owned the same interest in the land as did the two minor children. Hence these two majors could not have owned more than an undivided one-tenth interest in the property. We therefore conclude that the description purporting to convey a "2/5" undivided interest is a typographical error, and we attach no importance to it. What these major heirs intended to sell was an undivided one-tenth interest, this being one-half of the one-fifth interest supposedly inherited by Gus Gibson, Sr. Therefore, the one-tenth interest sold by the two minors through their mother as tutrix, plus the only interest which the majors could have owned (which was one-tenth), made up the entire one-fifth interest which they thought had been inherited by their father.
But, according to our finding in the case of Succession of Tyson, 186 La. 516, 172 So. 772, Gus Gibson, Sr., inherited an undivided one-fourth interest in this property. The reason he inherited an undivided one-fourth interest is that the exercise of the right of one of the five children to be decreed an heir of Louisa Tyson was barred by the prescription of 30 years, so that the entire succession fell to four of the children, one of them being Gus Gibson, Sr. He left four heirs, so that his one-fourth of the succession was inherited by his four children, each inheriting an undivided one-sixteenth. *Page 20 
It is therefore clear, we think, that, in as much as the heirs of Gus Gibson sold only an undivided one-fifth interest in the property, they still own the difference between the one-fifth sold and the one-fourth actually inherited, or an undivided one-twentieth interest in the land.
As we have already stated, the trial judge referred the pleas of prescription and estoppel to the merits, and finally overruled them for the reasons assigned in the case of Tyson et al. v. Spearman et al., 190 La. 871, 183 So. 201. This ruling, like the others made, was correct.
For the reasons assigned, the judgment appealed from is affirmed, the defendant to pay all costs.
ROGERS, J., not having heard the argument, takes no part.
                          On Rehearing.